Case 1:20-cr-20097-KMW Document 23 Entered on FLSD Docket 12/11/2020 Page 1 of 3




                                            UNJTND)STATESbISTVIC'FCOMRT.
                                                                                                            '


                                            SOVXHEO 9IS7XtCT QF FEORIDA
                                                CASE NO.1:10w:r-29Q97 KM W                      .
                                                                                                    -




       UN ITED STA TES OF AM ERIC A



       M ARL-O A.P,ARlkA
                       . ,:.

                                       D efendant.



                                                STIPU LATED FA CTUA L I9ASTS

                ThçUnitedStatesAttorney'sOft:
                                            icefortheSoutheim.
                                                             DistrtqtdfFtoridaand'
                                                                                 th:dqfkdljdtpls,                                                          .   x




       M ARCO A.PARltA,Ftiptllatetoandagrççput.toeoi
                                                   ltejtthe.lkllowing.facts,andstipulatethat
       sucih fbktg, inffqctjrdkpçt
                  ..             -'
                                 z w'
                                    i'tJ'
                                        ).
                                         Ri'
                                           f1e.I1(b    j.ftldèliedéimlRtllèàtsfcriinlnalPlpcçdpl-t-iijnrovidè
                                                  .)(7)t  .       ..                ...                                                            .




       à sufsciuntt-actualbasistkrtlle,plea ofhjtfilty to eijtlkitOnè.ot-.tl
                                                                           .pe ltidièym knt,wln.
                                                                                               ikljthal-jeô
   '
                                            .         '                                                 .
                                                                               w
       M ARCO A.PARRA With Conspij-inj to Dsfràtld thé Uhftkd jkat.
                                                          v       es.
                                                                    ,i.
                                                                      ll violation 41y.q
                                                                                       r.
                                                                                       zitle 1j.,
                                                                                        .                       .
                                                                                                                                                                   .




       UnitedStatesCode,Section371.                                                                                 /    J         j''
                                                                                                                                   .
                               Dc%r)d4nt'M A RCO A..
                                                  .PARXA (
                                                         ''tPARRA'')t '                                                            eoperatedRoad'
                                                                                                                                                Tireplup,
       Cör1
          )..t'll'
                 toàclTirt
                         -.
                         z'''
                            ),2
                              )tirevvholçji-
                                           tldrand.ilnntjrtei-,Ineatqd i11sriglniF1f)t
                                                                                     -ida.tfhd o'
                                                                                                rjza-
                                                                                                    nizûd undkt              . .


                               -       ..                 ,                        ''       .           '                                      '       -       ..
                       .
         .e.lqwzsèttllystate !
       tl,'                . jtFIcjridà. Road Til-
                             :                   tt.sjlekit izçd inthell)a1)($rtatio'npftruck'tire'
                                                          jl.     .                . ..           di-
                                                                                                    rornt'
                                                                                                         .
                                                                                                         2hinà      ..




       and.elsew herehand sold.the innpot
                                        -ted truck tires'to,retailers.in'South Floridau
   '

                               The lntenlal Revenue Utjde ('
                                                           itthe'Codep') pl-ovider thklt,generatly,t
                                                                                                   .ruçk tires'                            .

                                                                                                                                                           +
                                                              a
                                                                       -
       lhpar.lced '
                  lblvd
                      .. (
                         )ï r.ïtstiç ljigllwal
                           a'                .?-k!$v.'ftl g.$tfb..Içct. tb f'
                                                        tt-
                                                          j                 td.er-glekçi
                                                                                       ,$
                                                                                        .#'
                                                                                          ttj.
                                                                                             X.ey'
                                                                                                 .An ihj
                                                                                                       .pbrtqröft
                                                                                                                .irp
                                                                                                                   .$Isliyhlt
       fbrthb.,é#cij;titsty skhenthetiresartjdold. Tirù
                                                      .ifriböt-tdrjtvnidallv najson thèèostöfthéeycjse
                                                                  I                                                                    .


       tax to thei1       lMefi,thk yirç retgiIers. T'hb Ct
                  -kttfsto'
                  v                .                      ndtt,howtvkk:,p.tflki
                                                                           .  .
                                                                              tles.forattefpfldont,
                                                                                                  1-
                                                                                                   )çqk.
                                                                                                       cisù
       taxesiftires.areexported ovérseasratllerthansb'
                                                     Iddoinèstièl
                                                                '
                                                                illy.
Case 1:20-cr-20097-KMW Document 23 Entered on FLSD Docket 12/11/2020 Page 2 of 3




                                                 Rpjèd '        n inpportç1-oftires,vvaslitible för,orrespbnjible fofcollecting,
                                                       Tire,as g.                              .          . . .,




       fede/al(
              z
              .kcîse.tàx due.   i: Falet
                            on tl      )f''
                                          t4!-t..il'1inlpprtcd'tlrc:
                                               :i                  - Ap-
                                                                       dAvasretltlirep'to '
                                                                                          flx
                                                                                            lqwitl'
                                                                                                  )the
                                                                                                    .     .                . .             .




       1IRtel1,
              1aIRevenueService(66IRS?')Fùfms720, Q.'g:tiaibtkrlyF'.
                   '                                               edefal
                                                                        .l
                                                                         l-kci.i
                                                                               jt.''
                                                                                   fk1
                                                                                     4t..t
                                                                                       . .4ttji
                                                                                              uj.s,.
                                                                                                   t'
                                                                                                    dg.
                                                                                                    . ö.tt
                                                                                                      .  .l
                                                                                                          '
                                                                                                          ng.
                                                                                                          .   .




    thd sale (jf'
       .        taX
                  't)bIe.ti
                          '
                          res!           .
                                                              '
                                                              .                   .
                       Là
                                                                                                                                                             '

                                                        tqtl:astDeckù)ljkr'10)l3 ulïdJtily 201.6,.PA R ' soldi.qnd ctttlsed to bc
                                                 Bvtw èk'                              .                                                                 .       ..       .   .                         .


                                                                                                                                                     '           '                 '                           '
               '                                                  *                                                    .
    sold,tru'
            e'   res:sub-leotto federalext-ibetaxd
             k ti.                                        .retglvle.rthroùglio,
                                                 .stb tit-d                   tjtSéutl)Flljridà'
                                                                                               and
                                                                                                 .

               ..çl-qlqxcise'.taxçs l-ronlcertaillçtlstonlerssbtlt'failed to renpit.sonae ora1lof.the
    collectvd fe'
                d           ..                                            .




       cplle'
            ctedfederalexçipetaxestp'the IRS.
                                                                                                                            '
                                                                          ,
                                                 P                AA t
                                                                     'tùdented'billst'
                                                                                     jfIttdilbu.Svhie.h l
                                                                                                        i:knùskttsbèf'
                                                                                                                     pl.
                                                                                                                       jektlrpqrtinj that,thû
    truùk tiresWèrè':exljorfed overjeaj.PA                                                                                       .p
                                                                                                                                  'rçp.tiredaandvckltlsed to t
                                                                                                                                                             7:prdparèd,falserçrédit
       melnoranda so that'
                         hiscustom erssvotfld be i'
                                                  sstled a.credit.forthe.'
                                                                         federal'excisew
                                                                                       taxes'

    purp.olrtedly paid cj1
                         -1thçpgrqllase()ftqypblqtirdk.
                                                     .




                                                 bnoT-àbtlu!T1
                                                             3tt(jzmbkf201744
                                                                            7Jtintitfy1014'
                                                                              r           , PAkRA
                                                                                           ... . . .. acqeptécl'
                                                                                                               bilfso?làding      .    .          . ,.                                                                 .




            )klie:vto '
    whioh h(.         bk fkl'
                            sd
                             .frtjlinco-tonkpiratof.Yârolnir.Garcià,oB/nerofGlr
                                     .                                        een'
                                                                                 -TiresSalesy'
                                                                                             lnc.

    C&Greej-
           lTire''),aFlolridatire.retailer;purpol
                                                -
                                                .tillgthat',
                                                           24D taxabl'
                                                                     etrtlcktir:sRaogd 'Til2 bold.t()                                                                                      .                       .




    Green n-ire were.exported osrerseas,evek,thcuuh P'AIIR A klhew they wçre-i
                                                                             jöt.expôrtvd.
                                                 On January 8'
                                                         .
                                                                 .4,I;A .,. .kû.k,j
                                                             , 20t                ...  l)è p.l
                                                                                    4.t.     u.
                                                                                              e-   ,inh.t)fkuJJl?
                                                                                               parqt
                                                                                                   .. .
                                                                                                                's.
                                                                                                                ql               'l
                                                                                                                  e èreditntefïioï
                                                                                                                       .
                                                                                                                                  ;djking
                                                                                                                                 ..        .                                                   .




    aèrçdit'to UreenTii-
       '
                       .    .          y $2,316forfbdvralèxèisetltxesp
                       e tbrapprqximqtbl
                                       '
                                     ...         .           .. ,    'tlrpèrtedlypaidonthe
                                                                              .. .                                                .




    pkil-
        lt
         il-
           l'
           .asè
              -ofttlxjlbletl
                           brek.
                            .                            .            .




                           8-                    lb.           PARRA.accepted'b.il1/o?Iadil)g hvhiçh hç knçh/'to bet%l$è-l'llolll
                                                   Januàry2014,,                                                                                                      .           .. .                  -      .           .




    co-conspirator'             ldez,pwhel
                  R oberto Fernal        bofM ialni
                                                  .'        -ttikks,.111:,d/b/a T'rtl4k 7Fili'
                                                   tttldkStil
                                                            ...                              s,1nc.               ..                       .. .                       .                .           ..   . ..       .



   '
    tts-lql-twk'Tirç'
                    $''),'
                         altlbridatirè.rettilèiz) purpol-tll-
                                 .           .              tjthàtl9:5taxà.b
                                                                  ' .      .1q'truqktq
                                                                           -      .. i
                                                                                     èreslqpp.
                                                                                             dTijk séldtb
    theTftlckTireswerèèkported overseas,even'
                                            thoqghI'ARRA knew they Wefblnot'exported.
Case 1:20-cr-20097-KMW Document 23 Entered on FLSD Docket 12/11/2020 Page 3 of 3




                                        abputApril'24,20143PA kRA catlsed the preparation ofa falsecredit
                                   Ol1or'                          .




    tllçt-l'
           lgisàt!i.ng a cL-ç.(.tit.ttjT.l-tlc.k..Ti
           '
                   .                               -f
                                                    xsforalj
                                                           ,prpsi
                                                                lztllt4ly$5,47.2.f
                                                                .                .pi
                                                                                   -feclel-a.l.çxçi.setpyç;
                                                        '-
    purportkdly jaidt7)
                      hthk.ptlltt
                                ha'sè dftéxabk...tiftz.
                                                .     $'
                                                       ,
                                                    . , ..




                                   AsàrestlltOLPARRA'Sf'
                                                       tli
                                                         fltll
                                                             !eto time'
                                                                      ly fi'
                                                                           ler
                                                                             '
                                                                             n
                                                                             v
                                                                             Fol-ms720fôr'iload Tire fdlrtlle
       leperied helre in ijsue'includillg'70l4,2015,T
    tin'                                            aqcl201.6,t.
                                                    .        . ldzxoi
                                                                    -
                                                                    sçtqxfd.uk
                                                                 . ..   .    tqù.'t.
                                                                                 ..ayab
                                                                                      .l
                                                                                       .çtite.$à14i                                                                  x




    B/lpjappruyi1
                1)@tely,
                       $àt'
                          7,tIj.
                           ,




                                   PAVIt.
                                        A hakpalid$746,65l.3ltöthe.lntérnalReventleServicea;oftllk.dkqegf'
    thisagrùenlent.



                                                                                XkIWMA /AIARDO ORSHAN
                                                                                U)j17.ED STATgsaym lty I!
                                                                                                        .v:

    Ipqte'
         : 10/22/2020                                             By.
                                                                    :
                                                                            FRANCESCA L.BARTOLOM IW
                                                                            UIEUUIW L *rbR'rItLLA
                                                                            .
                                                                               1iétlXttöri
                                                                            spvd      .  cey ''j
                                                                                           '*c
                                                                                                                                                   ..   .
                                                                            Uhlted.
                                                                                  '
                                                                                  Sta '
                                                                                      sDepartnpel
                                                                                      $         jtt)1'jtlttldt                                              ..

                                                                                                      '   .                ?       .           '            .'
                                                                                                                           jf('        '
                                                                                                                                       .
                                                                                           '.'-                        . .
    Date:gy..-gc ..s.:2u7-
    .
          .
                       - ..a
                           '.o         ,                          1
                                                                  3y
                                                                   ,:                      .
                                                                                           j
                                                                                           rr)
                                                                                           ..
                                                                                             r.   .       -
                                                                                                              .
                                                                                                                  -'
                                                                                                                       ,                   .
                                                                                                                                                                 -



                                                                            bAVID M .GAR I
                                                                            '
                                                                            AU.ol
                                                                                mey'
                                                                                   .:
                                                                                    krth Jsçeh qilt                    '
                                                                                                                               $
               e               .
                                   u                                                       .
                                                                                                              Ju  .            ,           w-e
   oate:/u'-//
             p cu
                -
                .gja.0.)                                                                       j
                                                                                               .' yy
                                                                                                   jsyx
                                                                                                      ,z .. .
                                                                            V.
                                                                             ARU; ..'X tq PX /L'L ,
                                                                                      .. . . . .

                                                                            bttknkjpnt. '
                                                                                        $.-
                                                                                                          f
